COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  Abel Lachica,                                  §            No. 08-21-00022-CV

                        Appellant,               §              Appeal from the

  v.                                             §             388th District Court

  Irasema Medina,                                §          of El Paso County, Texas

                         Appellee.               §           (TC# 2017DCM3579)

                                                 §

                                                 §

                                            ORDER

       Pending before the Court is Appellee’s emergency motion to abate the appeal. The motion

is GRANTED, and the appeal is abated until October 14, 2022. The appellate timetable will be

suspended during the abatement. The parties are directed to notify the Court the status of the

SAPCR and whether the dispute has been resolved and to file the motion necessary to dispose of

the appeal. See TEX.R.APP.P. 42.1(a)(1), (2).

       IT IS SO ORDERED this 15th day of August, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.